FILED
                              NOT FOR PUBLICATION
                                                                             JAN 16 2013
                      UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS


                              FOR THE NINTH CIRCUIT



JESUS ESTEVEZ,                                    No. 12-15758

                Plaintiff - Appellant,            D.C. No. 1:07-cv-01553-ROS

  v.
                                                  MEMORANDUM *
ANTHONY HEDGPETH, Warden; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Roslyn O. Silver, District Judge, Presiding **

                             Submitted January 15, 2013 ***

Before:         SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       California state prisoner Jesus Estevez appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The Honorable Roslyn O. Silver, Chief United States District Judge
for the District of Arizona, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Estevez

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent regarding any denial, delay, or interference with Estevez’s

ability to receive back surgery or ongoing pain management. See id. at 1058

(prison officials act with deliberate indifference only if they know of and disregard

an excessive risk to inmate health); Jackson v. McIntosh, 90 F.3d 330, 332 (9th

Cir. 1996) (to establish that a difference of opinion amounted to deliberate

indifference, a prisoner must show that the defendants’ chosen course of treatment

was medically unacceptable and in conscious disregard of an excessive risk to the

prisoner’s health).

      We reject Estevez’s contentions that the district court erred in its denial of

Estevez’s motion for injunctive relief, denial of judicial notice of his state court

habeas proceeding, or application of the deliberate indifference standard.

      Estevez’s motion for oral argument is denied.

      AFFIRMED.




                                            2                                    12-15758